UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1895


ROSELYN WISE,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF REVENUE; SHAKURA ELLISON;
JACKIE ROGERS; JONTE COLCLOUGH; ALLISON CORBITT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-02161-MGL)


Submitted: June 28, 2021                                          Decided: July 26, 2021


Before KEENAN and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sarah J. M. Cox, BURNETTE SHUTT & MCDANIEL, PA, Columbia, South Carolina,
for Appellant. Charles J. Boykin, Kenneth A. Davis, Tierney F. Dukes, BOYKIN &
DAVIS, L.L.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roselyn Wise appeals the district court’s order and judgment accepting the

magistrate judge’s recommendation to grant summary judgment in favor of the Defendants

on Wise’s claim that she was terminated from her position with the South Carolina

Department of Revenue (“DOR”) in retaliation for using leave under the Family and

Medical Leave Act, 29 U.S.C. §§ 26011-2654. * We conclude that the district court

properly found that Wise was precluded from relitigating whether she engaged in the

conduct that led to her termination. We further conclude that the DOR offered a legitimate

reason for terminating Wise’s employment and that Wise failed to highlight a genuine

dispute of material fact that undermines that reason or demonstrates that the reason was

pretextual.

       We have considered the parties’ arguments and reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. See Wise v. S.C. Dep’t

of Revenue, No. 3:18-cv-02161-MGL (D.S.C. July 23, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
         Wise does not challenge the dismissal of her state law claims for defamation and
civil conspiracy.

                                            2